Citation Nr: 0942458	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-19 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Faith Dental Care from June 11, 2007 to August 
24, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to November 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the Department of 
Veterans Affairs (VA) Medical Center in Gainesville, Florida.  
In August 2009, the Veteran testified at a Travel Board 
hearing at the St. Petersburg, Florida, RO.  


FINDINGS OF FACT

1.  The Veteran received medical treatment at Faith Dental 
Care from June 11, 2007 to August 24, 2007, for a dental 
emergency.

2.  VA payment or reimbursement of the costs of the private 
medical care provided at Faith Dental Care from June 11, 2007 
to August 24, 2007, was not authorized prior to the Veteran's 
undergoing that treatment and an application was not made to 
VA within 72 hours after the hour of admission for 
authorization.

3.  The Veteran has been awarded compensation for total 
disability, permanent in nature, resulting from a service-
connected disability, effective prior to the date of the 
services rendered at Faith Dental Care from June 11, 2007 to 
August 24, 2007.

4.  From June 11, 2007 to August 24, 2007, the Veteran was 
seen at Faith Dental Care, and VA facilities were not 
feasibly available.


CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred at 
Faith Dental Care from June 11, 2007 to August 24, 2007, is 
warranted.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2009); 38 
C.F.R. § 17.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on interpretation of the law, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz .  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied. When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  In this case, additional evidence could not 
possibly change the outcome of the case.  Thus, VCAA is 
inapplicable.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  The information regarding the Veteran's service-
connected disabilities and the disability ratings is of 
record and there is no further evidence to be obtained in 
that regard.  

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).  

Nevertheless, the benefits being sought are granted per 
below.


Reimbursement

In February 2007, a claim for a total disability rating based 
on individual unemployability (TDIU) was received.  This 
claim was denied in a June 5, 2007 rating decision.  The 
Veteran initiated an appeal to that action and TDIU was 
granted in a January 2008 rating decision, effective August 
23, 2006.  The TDIU is permanent.

In June 2007, the Veteran developed tooth infection and was 
unable to eat.  He testified that he went to VA for 
treatment, but was told that he was not eligible for dental 
treatment so he sought private treatment.  He was treated at 
Faith Dental Care from June 11, 2007 to August 24, 2007, and 
had 4 teeth extracted and dentures made.  The Veteran 
contends that he was entitled to that total rating based on 
the effective date of TDIU (August 23, 2006) which preceded 
the private dental treatment in question (June 11, 2007 to 
August 24, 2007).  Therefore, he maintains that VA should pay 
for the private dental treatment provided at Faith Dental 
Care from June 11, 2007 to August 24, 2007.

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
services.  See 38 U.S.C.A. § 1703(a); see also 



38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

Non-VA treatment at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. 
App. 539, 541 (1997); see also VAOPGCCONCL 1-95, at 9 (Mar. 
31, 1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care.").  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required. When demand is only for infrequent 
use, individual authorizations may be used.  Normally, 
however, such care in public or private facilities will only 
be authorized, whether under a contract or an individual 
authorization, under the specific circumstances delineated in 
38 



C.F.R. § 7.52(a) which include treatment for a disability of 
a veteran with a permanent and total rating.

In this case, the record reflects that there was no advance 
authorization for payment of the private medical expense 
incurred at Faith Dental Care from June 11, 2007 to August 
24, 2007.  The Veteran does not contend that this was the 
case.  In fact, the Veteran stated that VA told him that he 
was ineligible for treatment by VA.  After receiving the 
private treatment, he did not request reimbursement until 
after the January 2008 rating decision was promulgated.  
Therefore, there was no preauthorization and no record of 
application made to VA within 72 hours after the hour of 
admission to the private facility.  38 C.F.R. § 17.54.  

Thus, there is no evidence that the Veteran obtained proper 
authorization for payment of the private medical expenses 
provided by Faith Dental Care from June 11, 2007 to August 
24, 2007.  Accordingly, the Board must conclude that prior 
authorization was not obtained pursuant to 38 C.F.R. § 17.54, 
and that payment is not warranted for expenses incurred in 
conjunction with the private treatment under 38 U.S.C.A. § 
1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b)  The 
services were rendered in a 



medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) No VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see 
also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran maintains that he meets the criteria of 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  He asserts that 
although he did not have a total rating on the dates of 
treatment in question, he received retroactive entitlement 
for that time period.  

The Board notes that the effective date of TDIU, August 23, 
2006, predates the dates of treatment in question, June 11, 
2007 to August 24, 2007.  Thus, entitlement to TDIU was 
warranted when the Veteran received emergency treatment from 
June 11, 2007 to August 24, 2007.  Thus, that criterion is 
met.  

The treatment rendered by Faith Dental Care from June 11, 
2007 to August 24, 2007 was provided on an emergent basis as 
the Veteran was unable to eat and he is competent to make 
that assessment.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).  Thus, a delay would have been 
hazardous to life or health.  Further, no VA or other Federal 
facilities were feasibly available as the record establishes 
that the Veteran initially sought treatment at VA and VA did 
not provide the treatment sought.  

Accordingly, the three enumerated criteria have been met for 
entitlement to payment or reimbursement for unauthorized 
medical services provided at Faith Dental Care from June 11, 
2007 to August 24, 2007.



Therefore, since the criteria under 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have been met, the claim for reimbursement is 
warranted.  


ORDER

Payment or reimbursement for medical expenses incurred at 
Faith Dental Care from June 11, 2007 to August 24, 2007, is 
granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


